ICJ_119_AerialIncident1999_PAK_IND_2000-06-21_JUD_01_PO_04_EN.txt. 48

DISSENTING OPINION OF JUDGE AL-KHASAWNEH

Lack of jurisdiction does not relieve Parties of duty to settle dispute through
peaceful means — Jurisdiction cannot be invoked on the basis of the United
Nations Charter in the absence of consent — Effect of Indian communication of
1974 regarding the General Act — Effect of lack of subsequent reaction to that
communication — Conclusion dectining jurisdiction, though justifiable, does not
possess necessary certainty to fortify it against recurring doubts — Irrelevance
of “multilateral treaty” reservation — Justifiable doubts regarding obsolescence
of “Commonwealth” reservation — Case not conclusively made for obsoles-
cence — Right of States to make reservation not unlimited — Intention of
declarant State to be ascertained from wording of reservation as well as from
circumstances — Indian declaration of 1974 — Intended against one State only
— Unlike other reservations ratione personae no defensible justification —
Extraordinary and exceptional nature of Indian reservation puts it outside pur-
view of permissibility — The issue of separability — Relevance of concepts from
major systems of law — Analysis of decision by Indian Supreme Court — Rele-
vance of and analogies from law of treaties — Separability is possible.

 

1. I regret that in this, the first case in which I participate, I am unable
to agree with all the conclusions reached by the majority. Consequently
1 am unable to join in their decision that the Court has no jurisdiction.

2. Before explaining the reasons that have led me to take this position,
I must emphasize that I endorse wholeheartedly the call made by the
Court on the two States to settle this dispute, and indeed all the disputes
that have plagued their relations since 1947, through peaceful means. The
question of jurisdiction is important but it is ultimately a technical mat-
ter, and lack of jurisdiction does not in itself indicate that the dispute is
not justiciable, nor does it relieve the parties of their duty to pursue
peaceful settlement on the basis of international law. I also feel that the
call made by the Court is both urgent and appropriate. Its urgency may
be measured against the possibilities of dangerous escalation which, on
more than one occasion in the recent past, almost brought India and
Pakistan to the brink of nuclear confrontation. Its appropriateness, on
the other hand, rests on precedent and the fact that in making this call,
the Court is acting wholly within its powers, as the principal judicial
organ of the United Nations.

3. Within the context of the present case the making of this call is all
the more pertinent in view of the disquieting fact that all attempts at pur-

40
49 AERIAL INCIDENT (DISS. OP. AL-KHASAWNEH)

suing other peaceful means were rejected by the respondent State before
the case was brought to the Court.

4. The Court’s jurisdiction has been invoked on the grounds that it
falls within what is meant by the phrase “all matters specially provided
for in the Charter of the United Nations”. To the extent that this argu-
ment was abandoned by counsel for Pakistan and, more importantly,
since the Charter does not provide for compulsory jurisdiction, I find
myself in agreement with the majority view.

5. Fam also in substantive agreement with my colleagues that the 1928
General Act for the Pacific Settlement of International Disputes does not
provide a basis for the Court’s jurisdiction in view of the Indian commu-
nication of 1974, which, while not constituting a formal denunciation of
the said Act, not having been made in accordance with the procedure laid
down in Article 45 of the Act, has nevertheless been treated as “a notifi-
cation” by the Secretary-General of the United Nations. This fact, taken
together with the lack of any subsequent reaction by the parties to the
Act, including Pakistan — if one is to accept that the latter’s communica-
tion of 1974 announcing that the Act “continued in force” for Pakistan
by way of succession meant that it was party to the General Act — con-
firms this conclusion.

6. I must add, however, that I share in this conclusion with consider-
able hesitation, for I continue to believe that the only thing that could be
stated with certainty and without too much fear of contradiction with
regard to this alleged basis of jurisdiction is that the Dominion of India
was bound by the General Act as of 21 May 1931. All else remains in the
realm of subjective and contradictory statements, and this includes such
questions as whether the Act devolved on Pakistan by automatic succes-
sion; whether India continued to be bound by it after its independence by
succession or otherwise and — beyond the present case — whether the
Act is a political treaty, whether political treaties are transmittable and
lastly whether the Act survived the demise of the League of Nations and
the conclusion of a revised General Act. By confining itself to the effects
of the Indian communication of 1974 and not dealing with these inter-
related issues, some of which have appeared before the Court in previous
cases, the Court may have achieved mathematical elegance but at the
expense of leaving those issues without clarification. In other words the
Court based its decision on a conclusion which might be justifiable in the
present context, but which falls short of the certainty required to fortify
the decision against recurring doubts.

7. The third basis on which the Court’s jurisdiction has been invoked
is the optional clause system, to which both India and Pakistan are party.
Both States have attached various conditions and reservations to their
respective declarations accepting the Court’s compulsory jurisdiction.
Two of them concern us in the present case. Let me refer first to the so-
called “multilateral convention” reservation common to both declara-
tions. To the extent that the actions complained of by Pakistan would

4]
50 AERIAL INCIDENT (DISS. OP. AL-KHASAWNEH)

prima facie constitute breaches under customary international law, the
reservation is simply irrelevant and cannot bar the Court’s jurisdiction! .

8. The other reservation, found in the Indian declaration only, is the
Commonwealth reservation. As is well known, this reservation has its
genesis in a reservation made by the United Kingdom and the six other
members of the Commonwealth in 1930 when they became party to the
General Act. When the Dominion of India acceded to the General Act in
1931 the reservation was incorporated into the Indian declaration. The
rationale for it then was that disputes among Commonwealth members
would be settled by a court to be specially created for this purpose but
which in fact never came into existence. Notwithstanding this and the
further fact that the Commonwealth has since undergone fundamental
changes bordering on a metamorphosis, the reservation continued to
appear in the declarations made by some Commonwealth countries
including recent cases of newly independent States, although the number
of States entering such a reservation is quite small. In these circumstances
doubts regarding the obsolescence of the reservation are quite justified.
I have in mind primarily Judge Ago’s dissenting opinion in the case con-
cerning Certain Phosphate Lands in Nauru (Nauru v. Australia), but
doubts have also been expressed in the literature*. Against this line of
thinking, it has been argued that the doctrine of obsolescence does not
apply to unilateral acts. This argument is not without force, except that it
is based on the assumption that what starts as a unilateral undertaking
goes on being so even when it is transformed into mutual arrangements,
raising in other parties to the optional clause system reasonable expecta-
tions not dissimilar to those raised under treaty relations. Be this as it
may, whilst doubts linger regarding the obsolescence of this reservation,
the case has not been conclusively made for obsolescence.

9. The major obstacle to the argument of obsolescence, as far as the
present case is concerned, is the repeated insertion of the Commonwealth
reservation in successive Indian declarations accepting the Court’s com-
pulsory jurisdiction, and it is precisely the maintenance of this reservation
and the modifications that were inserted into it that sets the Indian reser-
vation aside from other Commonwealth reservations found in declara-
tions made by other States, and leaves no doubt as to the existence of a
conscious will on the part of India to transform the reservation — origin-
ally meant as a means of providing for alternative modes of peaceful
settlement — into a reservation ratione personae, properly so described,
directed against one State only: Pakistan, a State which maintains no
similar reservation with regard to India. Thus in 1959 India modified the

! Military and Paramilitary Activities in and against Nicaragua ( Nicaragua v. United
States of America), 1. C.J. Reports 1984, pp. 424-425, para. 73.

2 LCI. Reports 1992, p. 326.

+ Alexandrov, Reservations in Unilateral Declarations Accepting the Compulsory Juris-
diction of the International Court of Justice, pp. 120-122.

42
SI AERIAL INCIDENT (DISS. OP. AL-KHASAWNEH)

wording of the reservation to read: “(2) Disputes with the Government
of any State which, on the date of this Declaration, is a Member of the
Commonwealth of Nations”# Omitted from the new version were the
words “all of which disputes shall be settled in such manner as the parties
have agreed or shall agree” which were contained in previous declara-
tions.

10. In 1974 a new declaration was made by India and again the reser-
vation was maintained, but with a new modification. It now reads:
“(2) disputes with the government of any State which is or has been a
Member of the Commonwealth of Nations” *.

11. By 1974, Pakistan had left the Commonwealth and the change in
the wording was necessary to bar the Court’s jurisdiction in disputes with
that State, which was in fact trying to invoke that jurisdiction against
India. There can be no doubt in the light of those circumstances that the
reservation was intended to operate against Pakistan. The only other
States that were no longer Members of the Commonwealth were South
Africa, but that happened in 1960, and Ireland, which had left the Com-
monwealth in 1948.

12. The argument has however been made that even if the reservation
was directed at Pakistan alone, this would be no more than a classic
reservation ratione personae made under a system of compulsory juris-
diction where the practice has permitted a choice of partners, and that
therefore the Indian reservation did not amount to discrimination or
abuse of rights but is wholly within a declarant State’s discretion.

13. I propose now to examine this issue bearing in mind that the Court
has never had the opportunity to decide on the validity or otherwise of a
reservation excluding disputes ratione personae.

14. As a general comment, it has long been recognized that the prac-
tice of the Court has tended to accord States more freedom to enter
reservations in their declarations accepting its compulsory jurisdiction
than the plain words of Article 36, paragraph 3, of the Statute provide for.
One looks in vain for any reflection of the maxim inclusio unius est exclu-
sio alterius. Be this as it may, the fact that a reservation is extra-statutory
in the sense that it goes beyond Article 36, paragraph 3, cannot in itself,
in view of the existence of settled practice, lead to invalidity. On the other
hand, when all allowance is made for political realism and when cogni-
zance is fully taken of the fact that the Court’s jurisdiction operates only
within the parameters of the declarations and that its jurisdiction has to
be proved to the hilt, some room must be left for an objective assessment
of the validity or otherwise of the reservations and conditions contained
in declarations accepting its jurisdiction. To deny this is to abdicate
responsibility. Where the Court strikes a delicate balance between the

+ LCJ. Yearbook 1959-1960. p. 242.
SECU. Yearhook 1996-1997, p. 99.

43
52 AERIAL INCIDENT (DISS. OP. AL-KHASAWNEH)

need for care and caution in asserting its jurisdiction on the one hand,
and the duty to do justice on the other, has to be decided contextually in
each case.

15. Another important consideration to be borne in mind in striking
that delicate balance is that the system of international adjudication is
not a Static one. Indeed, implicit in the very notion of an optional system
is a presumption of temporariness. When the concept of an optional
clause system was born, it was not possible to gain universal support for
a comprehensive system of adjudication and it is still doubtful that such
a system can gain support in the foreseeable future, but this should not
obscure the need to move towards that ideal.

16. In deciding the validity or otherwise of reservations, the Court
cannot be oblivious to the fact that merely to take note of reservations
without examining their content can hardly advance the cause of inter-
national adjudication. In the realm of questions relating to the determi-
nation of its own jurisdiction {la compétence de la compétence) the
Court has never shied away from rejecting arguments that sought, under
the guise of the unilateral nature of declarations, to reserve such matters
to the discretion of the declarant State. There is no reason why the same
reasoning should not apply to other areas where the Court’s jurisdiction
is invoked.

17. The distinction drawn between situations that fall under para-
graph 6 of Article 36 and the remainder of that Article is an artificial one
and, if maintained, will mean that the unity of purpose of the Article will
collapse.

18. From the early days of the optional clause system, reservations
ratione personae have been made in myriad ways, but they have invari-
ably had a rationale, or at least a reasonably defensible justification. It
would not be proper for me to comment on the validity or otherwise of
those reservations that have not been considered by the Court — espe-
cially as most of them are contained in declarations that have either
lapsed or were withdrawn. Suffice it to mention in general that reserva-
tions ratione personae meant to provide for alternative ways of peaceful
settlement have a rationale that fortifies them against accusations of arbi-
trariness. Similarly, reservations that made acceptance of compulsory
jurisdiction conditional upon a number of State Members of the League
of Nations accepting similar commitments also have a Justification. Like-
wise reservations that made recognition of the declarant State a prior
condition to adjudication under the optional clause may be said to have
a rationale. What sets the Indian Commonwealth reservation apart, as
worded in the 1974 declaration, is that it does not even pretend to have a
justification. To be sure, any reservation, even if made ratione materiae
or ratione temporis or otherwise, will ultimately exclude jurisdiction in
respect of disputes between the declarant State and one or more other
States. The difference between such reservations and the Commonwealth
reservation in this case might be no more than one of more careful con-

44
53 AERIAL INCIDENT (DISS. OP. AL-KHASAWNEH)

cealment of intent, but declarant States are at least entitled to the benefit
of the doubt in this regard. By entering a reservation that cannot be inter-
preted — when regard is given to its terms and the circumstances in
which it was made — except as intended to bar jurisdiction with another
State only, and when one also considers that removal of this bar to juris-
diction is not dependent on the fulfilment of an objective condition, and
considers further that the State against whom the reservation is intended
to operate maintains no similar reservation with regard to the declarant
State and is entitled to reasonable expectations of adjudication under the
network of engagements that constitutes the optional clause system, one
appreciates that the Indian reservation, as presently worded, is of a truly
unique nature. The Court could not have been clearer when it stated:

“the unilateral nature of declarations does not signify that the State
making the declaration is free to amend the scope and the contents
of its solemn commitments as it pleases” ®.

19. An assessment of the terms of the Indian Commonwealth reserva-
tion (addition of the words “or has been” a Member of the Common-
wealth of Nations), the absence of a reference to alternative means of
peaceful settlement agreed upon or to be agreed upon, and a considera-
tion of the circumstances under which the reservation was made together
with the actual text, reveal a clear will of arbitrary exclusion and give the
reservation an exceptional nature that puts it outside the purview of per-
missibility. | am compelled therefore to the conclusion that the reserva-
tion is invalid and cannot bar the Court’s jurisdiction.

20. Having reached this conclusion, I shall now turn to the consequen-
tial question of whether the invalid part of the Indian declaration is sepa-
rable from the rest or, whether, as was argued for India, the declaration
and the reservation stand or fall together.

21. The separability of void or invalid reservations from declarations
accepting the Court’s compulsory jurisdiction is still in most ways terra
incognita. The paucity of precedents and the further fact that, on the few
occasions when the question was considered — notably in the Certain
Norwegian Loans and Interhandel cases, and in the Fisheries Jurisdiction
(Spain v. Canada) case’ — it was not settled, are both undoubtedly con-
tributory factors to the lack of authoritative solutions. However, much of

® Military and Paramilitary Activities in and against Nicaragua (Nicaragua v. United
States of America), 1. C.J. Reports 1984, p. 418.

7 Certain Norwegian Loans, Judgment, LC.J. Reports 1957, p. 55; Interhandel, Pre-
liminary Objections, Judgment, LC.J. Reports 1959, pp. 57. 77 and 116: Fisheries Juris-
diction (Spain v. Canada), Jurisidiction of the Court, Judgment, LC.J. Reports 1998,
para. 47.

45
54 AERIAL INCIDENT (DISS. OP. AL-KHASAWNEH)

the uncertainty stems from the very nature of the concept of separability
itself, which, though governed by the general principles of interpretation,
depends largely on a reconstruction of the parties’ probable intention in
making the legal act, as well as on another factor, extraneous to the text
itself, namely whether continued performance will lead to unjust results
for the concerned party after severance of the impugned part.

22. By contrast to the Court’s jurisprudence, a wealth of concepts
exists in the major systems of law, and whether these are to be found in
the domain of the judicial review of public statutes or of private con-
tracts, they are relevant as general principles of law within the meaning of
Article 38, paragraph 1 (c), of the Statute of the Court.

23. Recourse should be had to those concepts and also to the law of
treaties (the Vienna Conventions of 1969 and 1986), not only because
declarations accepting the Court’s compulsory jurisdiction constitute a
“network of engagements”, but also because the views of some of the
judges in the aforementioned cases had the effect of leading the Interna-
tional Law Commission to reopen its consideration of the matter of sepa-
rability, a process which led in turn to the adoption of Article 44 of the
1969 Vienna Convention on the Law of Treaties, and of the same num-
bered Article in the 1986 Vienna Convention on the Law of Treaties
between States and International Organizations or between International
Organizations, both of which deal with separability.

24. As an example from one of the major systems of law, the Court
was kindly invited by the Attorney General for India to consider a case
decided by the Supreme Court of India in 1957, in which the underlying
principle that:

“The test to be applied is whether the legislature would have
enacted the valid part if it had known that the rest of the statute was
invalid. If the valid and the invalid provisions are so inextricably
mixed up that they cannot be separated from one another, then the
invalidity of a portion must result in the invalidity of the Act in its
entirety” 8

is said to support India’s contention as to inseparability of the reserva-
tion from its declaration.

25. A closer look at that decision, far from supporting such a conten-
tion, in fact reveals a more complex and less severe test for separability —
which relies heavily on United States judicial precedents and authori-
ties — than was suggested to the Court.

8 R. M. D. Chamarbaugwalla v. The Union of India, 1957. Supreme Court Reports,
pp. 950-951; CR 2000/2, p. 14.

46
55 AERIAL INCIDENT (DISS. OP. AL-KHASAWNEH)

26. Thus the Indian Supreme Court, in commenting on an earlier deci-
sion stated:

“The doctrine of severability rests, as will presently be shown, on
a presumed intention of the legislature that if a part of a statute
turns out to be void, that should not affect the validity of the rest of
it, and that that intention is to be ascertained from the terms of the
statute. Ît is the true nature of the subject-matter of the legislation
that is the determining factor, and while a classification made in the
statute might go far to support a conclusion in favour of severabil-
ity, the absence of it does not necessarily preclude it.”°?

27. As for the test itself, it comprises seven elements, only parts of
which were cited in the oral pleadings, Le., the first element and the first
half of the second element. The first element relates to whether the legis-
lature would have enacted the valid part if it had known the invalidity of
the rest and is simply irrelevant in the present case.

28. No one has contended that India knew in advance that its Com-
monwealth reservation was invalid. In fact, India argued that its Com-
monwealth reservation was not “repugnant to Article 36, paragraph 3, or
any other article of the Statute”.

29. The second element relating to the valid and invalid portions being
so inextricably mixed up that they cannot be separated, is balanced by
the rest of the element under the same heading (which was not cited), but
which states:

“On the other hand, if they are so distinct and separate that after
striking out what is invalid, what remains is in itself a complete code
independent of the rest, then it will be upheld notwithstanding that
the rest has become unenforceable.” !®

Applying this to the Indian declaration, even a cursory perusal would
confirm that its various elements are formally classified into distinct
headings and apply ratione materiae to separate matters, the integrity
of which would not be affected by striking out the impugned reserva-
tion.

30. The third element is that even if the valid and invalid parts are dis-
tinct, the invalidity of some will result in the invalidity of the whole, if
they all form part of a single scheme intended to operate as a whole. This
element of the test is more to the point, for here the intention of the
legislature or — by analogy — the declarant State comes to the forefront
and assumes primacy over the other elements. But in this area also, the
Indian argument fails because of the lack of evidence to support the

°R. M. D. Chamarhaugwalla v. The Union of India, 1957, Supreme Court Reports,
p. 944.
10 Thid., p. 951.

47
56 AERIAL INCIDENT (DISS. OP. AL-KHASAWNEH)

claim that the declaration and reservation were intended to operate as a
single scheme. Nothing can be more obvious than the fact that ex post
facto statements made while this case was being considered before the
Court to the effect that the declaration “constitutes an integral whole, an
unity, reflecting the intention of the party” cannot substitute retroactively
for the total lack of evidence. The only evidence that could be adduced in
this respect was the fact that the Commonwealth reservation was main-
tained in the various declarations made by India accepting compulsory
jurisdiction. No firm inference however can be drawn from this practice,
save the inference that the reservation was important — perhaps even of
considerable importance — to India, but this cannot of itself support a
finding that it was the crucial or essential element in India’s acceptance of
compulsory jurisdiction. In the first place there is a general presumption
that States do not act lightly or frivolously and, in the area of formulat-
ing the terms of their acceptance of the Court’s compulsory jurisdiction,
it is reasonable to assume that States attach importance to all the reser-
vations and conditions contained in their declarations, especially if such
conditions have withstood the test of time and the even more havoc-
wreaking scrutiny of rigorous officials. However, to infer that every
reservation that has not been purged or trimmed falls within the ambit
of the crucial element of consent is to assume too much.

31. In the Certain Norwegian Loans case Judge Hersch Lauterpacht’s
often-quoted opinion on the inseparability of the French reservation on
domestic jurisdiction from the rest of France’s declaration rested on two
grounds: the subject-matter of the reservation and the supporting evi-
dence. With respect to the subject-matter, the French reservation, relat-
ing as it did to domestic jurisdiction, defined a general attitude towards
the concept of compulsory jurisdiction and the limits within which France
was ready to accept limitations to its own jurisdiction. His inference as to
inseparability was therefore entirely justified. By contrast, the Indian res-
ervation related only to a group of States and could not therefore define
a general attitude or a general posture to compulsory jurisdiction. Addi-
tionally, the centrality of reserving matters to domestic jurisdiction per-
tains by definition to the very concept of sovereignty and this fact was
supported by statements that had been made in the French Chamber of
Deputies. In the present case no evidence could be supplied by India,
either with reference to the “legislative history” of the declaration or other-
wise, regarding the essential or crucial character of the Commonwealth
reservation to India’s consent.

32. The remaining elements in the test devised by the Indian Supreme
Court — 4, 5, 6 and 7 — deal respectively with the requirement that what
is left should not be so thin and truncated; the primacy of substance over
formal classification; the requirement that there be no subsequent modi-
fication of the valid part amounting to judicial legislation; and the need
to look at the legislative history of the Statute, its object, title and pre-

48
57 AERIAL INCIDENT (DISS. OP. AL-KHASAWNEH)

amble. Applying these elements to the Indian declaration they all argue
for separability of the reservation from the declaration.

33. I have delved into the learned arguments in this Indian decision in
answer to the call to do so made by the Attorney General for India, but
it is unnecessary to delve in like fashion into similar concepts found in
other major systems of law. It is reasonable to expect that the solutions
devised by those systems would not be radically different from that deci-
sion. Suffice it to mention, for example, that under Islamic law, the prob-
lem of separability would seem to be governed by the maxim “Ma La
Udraku kulluh La Utraku Julloh” — that which cannot be attained in its
entirety should not be substantially abandoned. A concept remarkably
similar to the Roman law principle ut res magis valeat quam pereat — a
document should be given validity wherever possible. It is also similar
to what is generally agreed to be one of the basic goals of the law on
invalidity, as formulated in the Vienna Conventions of 1969 and 1986,
namely “to preserve, whenever possible, the validity of conventional
arrangements rather than to altogether destroy it by considerations alien
to that goal” !1.

34. To be sure, the law of treaties has had to acknowledge a tension,
traceable to the early publicists!?, between the need on the one hand to
preserve the integrity of treaties and to guard against arbitrary separabil-
ity, and on the other not to permit States to invoke the very invalidity
which they may have caused to be freed from their other obligations.
Additionally, as treaties have tended to become more multilateral and
heterogeneous in content, the rules governing separability have also
tended to become more relaxed.

35. Reflecting those developments in the field of treaty-making and
reconciling, or at least trying to reconcile those tensions, Article 44 of the
Vienna Convention on the Law of Treaties opened the door for the prin-
ciple of separability of treaty provisions, albeit in suitably guarded terms
and subject to cumulative conditions stricter in some respects than those
found under the general principles of law referred to in Article 38, para-
graph | fe), of the Statute.

36. Thus, in paragraph 3 of Article 44, the principle of separability is
established in cases where the ground relates solely to particular clauses
(which is self-evidently the case with respect to the Commonwealth
reservation) and where:

(a) The said clauses are separable from the remainder of the treaty with
Il Rozakis. The Concept of Jus Cogens in the Law of Treaties, 1976, p. 124.

'2 For an historical overview see Codification of International Law, Supplement to the
American Journal of International Law, Vol. 29, 1935, pp. 1134-1144.

49
38

(b)

AERIAL INCIDENT (DISS. OP. AL-KHASAWNEH)

regard to their application — which is again self-evident in the case
of the Commonwealth reservation.

It appears from the treaty or is otherwise established that accept-
ance of those clauses was not an essential basis of the consent of the
other party or parties to be bound by the treaty as a whole.

The International Law Commission’s commentary on what was
to become Article 44, paragraph 3 (c), makes it clear that whether
the condition is met “would necessarily be a matter to be established
by reference to the subject-matter of the clauses, their relation to the
other clauses, to the travaux préparatoires and to the circumstances
of the conclusion of the treaty”.

In this regard, the subject-matter of the Commonwealth reserva-
tion — being particular to a group of States and not representing a
general attitude towards the concept of compulsory jurisdiction
such as would be, for example, the exclusion of matters falling
within the domestic jurisdiction of the declarant State — does not
give rise to an inference that acceptance of the reservation was an
essential or crucial basis of consent to submit to compulsory juris-
diction. Moreover, the relationship of the reservation to other res-
ervations or conditions or other parts of the declaration cannot sup-
port such an inference. The only inference that can be drawn ts that
the reservation is readily separable from the remainder of the dec-
laration. As for the travaux préparatoires (or their equivalent in the
area of the optional acceptance of compulsory jurisdiction) no evi-
dence whatsoever was provided by India that, with reference to
those sources, its consent depended crucially on inseparability of
declaration and reservation.

The words “and to the circumstances of the conclusion of the
treaty” may give credence prima facie to the argument that, since
the revised version of India’s latest declaration in 1974 took place in
circumstances where India was trying to avoid Pakistan’s invocation
of the Court’s jurisdiction, it represented an essential basis of India’s
consent. Again in the absence of supporting evidence and given that
the subject-matter of the reservation is confined to a particular class
of disputes, any conclusion that goes beyond acknowledging that
the reservation was an important — as distinct from an essential —
basis of consent would be unwarranted. Indeed the very fact that
India chose to renew its declaration — with modifications — under
those circumstances would support this conclusion.

(c) Continued performance of the remainder of the treaty would not be

'3 Yearbook of the International Law Commission, 1966, Vol. IL, p. 238. Sinclair, The
Vienna Convention on the Law of Treaties, 2nd ed., pp. 166-167.

50
59

AERIAL INCIDENT (DISS. OP. AL-KHASAWNEH)

unjust. As is well known, this condition has been criticized as being
inevitably subjective, adding little to the underlying basis of condi-
tion (6) !*. Against this, the rationale for the paragraph seems to be
that it is useful to deal with situations where — with the passage of
time — certain provisions may gain or lose in importance in a way
not foreseen in the negotiations. Whatever the merits or demerits of
this condition, it is apparent that the continued binding force of the
Indian declaration without the reservation would not be unjust for
India, given that Pakistan maintains no such reservation with regard
to India. Moreover, while opinions differ as to the obsolescence
stricto sensu of the Commonwealth reservation, there can be little
doubt that the reservation is losing in relevance as time passes !, as
can be seen not only from the diminishing number of Common-
wealth members who maintain such a reservation but also from the
phenomenon — admittedly still in statu nascendi — of greater readi-
ness on the part of States, including Commonwealth members, to
submit to compulsory jurisdiction in other fora and under important
instruments, for example under the 1982 Law of the Sea Convention
and within the framework of the World Trade Organization.

37. It would seem therefore that the reservation in question is likely to

decline further in importance over time, which would support the conclu-
sion that striking out the Commonwealth reservation is unlikely to lead
to unjust results for India by reason of the continued performance of its
remaining obligations under its declaration.

38. It would follow, therefore, that the reservation is separable from

the rest of the declaration.

(Signed) Awn S. AL-KHASAWNEH.

14 Capotorti, “L’extinction et la suspension des traités”, 134 Recueil des cours, 1971,
p. 463.

15 The literature lends authority to this view: Merrills for example observes “this reser-
vation must be taken to have outlived its usefulness” (British Yeur Book of International
Law, 1993, p. 222).

SI
